DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,751,235 B2 has been reviewed and is NOT accepted (the Applicant name listed on the POA/ADS does not match the Applicant name listed on the TD).  However, in view of the amended claims filed 7/29/2021, the double patenting rejection has been withdrawn. 

Claim Objections
Claim 36 is objected to because of the following informalities: Claim 36 depends from a canceled claim (claim 29).  For examination purposes, it is assumed to depend from claim 28 (which includes the same limitation as original claim 29).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 27 recites “the bar comprises an inverted U-shaped region”.  However, claim 25 has been amended to recite a “wherein each of the first support member and the second support member has a front portion, a rear portion, and a top portion, wherein within each support member the front portion extends from a forward region of the top portion and the front portion forms a front leg, and the rear portion extends from a rear region of the top portion and the rear portion forms a rear leg and each front leg and each rear leg extends toward a floor” in lines 8-12. As such, it now appears that claim 25 is drawn to either of the embodiments shown in FIGS. 10 and 11, which comprise a rear leg (as opposed to the other embodiments which seem to only comprise a front leg and the connecting member extends to the floor on the rear side of the device, thus negating the need for a rear leg on the first and second support members).  Neither of the embodiments shown in FIGS. 10 and 11 comprise a connecting member having an inverted U-shaped region, which seems to rather be shown in FIGS. 6A-9.  At most, FIG, 10 shows the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the folded state" in line 3 (claim 28 does not include the term “folded state”, only “foldable”).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

25-28, 32, 33, 35 and 42-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blechner (US-4,474,202).
Claim 25: Blechner teaches a system for using a chair, said system comprising: (a) the chair (unlabeled, FIG. 1), wherein the chair has a seat, a backing, a rear side, a left side and a right side, wherein the backing has a top and the top of the backing is higher than the seat (as seen in FIG. 1); and (b) a portable frame (10), wherein the portable frame apparatus comprises (i.) a first support member (comprised of 12, 14, and 28), (ii.) a second support member (comprised of 16, 18 and 30), and (iii.) a connecting member (34, 36, 38) wherein each of the first support member and the second support member has a front portion (14, 16), a rear portion (12, 18), and a top portion (28, 30), wherein within each support member the front portion extends from a forward region of the top portion and the front portion forms a front leg, and the rear portion extends from a rear region of the top portion and the rear portion forms a rear leg (as seen in FIG. 1) and each front leg and each rear leg extends toward a floor and each rear leg has a lower end (20, 26), wherein the lower end of each rear leg is a location of the rear leg closest to the floor (as seen in the figures); and wherein the portable frame apparatus defines a space and the chair is located within the space (as seen in FIG. 1, the chair is partially located in the space), wherein when in the space, the first support member is adjacent to the left side of the chair (from the user’s perspective, FIG. 1), the second support member is adjacent to the right side of the chair (from the user’s perspective, FIG. 1), and the connecting member connects the rear leg of the first support member to the rear leg of the second support member at a 
Claim 26: Blechner discloses the connecting member as comprising a bar (elements 34, 36, 38 are all bars as seen in FIG. 1).
Claim 27: Blechner discloses the bar as comprising an inverted U- shape region (as best understood, the bars 34, 36, 38 all are curved outward in the same manner as that shown in FIG. 10 of the present invention).
Claim 28: Blechner discloses each rear leg as being rotatably coupled to the connecting member and the portable frame apparatus as being configured to be foldable when the chair/user/object is not in the space (col. 3, lines 18-26). 
Claim 32: Blechner discloses the backing as being higher than the connecting member (as seen in FIG. 1).
Claim 33: Blechner discloses the chair as being armless (FIG. 1). 
Claim 35: Blechner discloses a first cover member (32) and a second cover member (33), wherein the first cover member is coupled to the first support member and the second cover member is coupled to the second support member (as seen in FIG. 1).
Claim 42: Blechner discloses a first bar (70) and a second bar (70), wherein the first bar is connected to both the front leg and the rear leg of the first support member (as seen in the figures) and the second bar is connected to both the front leg and the rear leg of the second support member (as seen in FIG. 1).  
Claim 43: Blechner discloses a first stopper (98) and a second stopper (98), wherein the first stopper is located at the lower end of the rear leg of the first support 
Claim 44: Blechner discloses the first support member is capable of rotating inward toward the second support member and the second support member is capable of rotating inward toward the first support member (col. 3, lines 18-26; due to the construction of members 34, 36 and 38 relative to members 12 and 18 as seen in FIG. 1, the support members would have to turn inwardly in order to collapse).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blechner (US-4,474,202) alone.
Blechner is discussed above but is silent on the height of the cover members relative to the floor.  However, it would have been obvious to make the height of the cover members 25 to 30 inches relative to the floor since it has generally been recognized that changes in size involve only routine skill in the art and this height would In re Rose, 105 USPQ 137.

Claims 34, 39, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blechner (US-4,474,202) as applied to claim 25 above, and further in view of O’Keeffe et al. (US-5,226,439).
Bleckner is discussed above but lacks a chair comprising two arms.  O’Keeffe et al. teaches a system for using a chair, said system comprising:(a) the chair (100), wherein the chair has a seat (horizontal portion located beneath arms 102), a backing (upper/tall vertical portion of 100), a rear side (back of upper portion of chair and back of base 101 of chair), a left side (one of members 102), and a right side (opposing member 102); and (b) a portable frame apparatus (10); wherein the chair comprises two arms (102), wherein the two arms of the chair are lower/shorter than each of the top portions of the two support members (FIG. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blechner to include a chair comprising two arms, such as that taught by O’Keeffe et al., so that the user has the option to either rest their arms on the arms of the chair or keep their hands/arms on the portable frame apparatus, thus providing them with many means of support.

Claims 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blechner (US-4,474,202) as applied to claim 25 above, and further in view of Barnett, Jr. (US-2011/0232665 A1).

Claim 38: Blechner is discussed above, but does not teach the connecting member to be expandable.  Barnett, Jr. teaches a portable frame apparatus comprising (i.) a first support member (comprised of members 116, 120, 122), (ii.) a second support member (comprised of members 116, 120, 122 on opposing side of the apparatus), and (iii.) a connecting member (112), wherein each of the first support member and the second support member has a front portion (122), a rear portion (120), and a top portion (116), wherein within each support member the front portion extends from a forward region of the top portion (as seen in FIG. 2), and the front portion forms a front leg, and the rear portion extends from a rear region of the top portion and the rear region forms a rear leg and each front leg and each rear leg extends towards a floor (FIG. 2) and each rear leg has a lower end (124), wherein the lower end of each rear leg is a location of the rear leg closest to the floor (as seen in the figures); and wherein the portable frame apparatus defines a space (enclosed on three sides by each of the first support member, the second support member and the connecting member) and the connecting member connects the rear leg of the first support member to the rear leg of the second support member at a location above the lower end of the rear leg of the first support member and the lower end of the rear leg of the second support member (as seen in FIG. 2, the connecting member 112 connects legs 120 at the upper end of the legs, .

Response to Arguments
Applicant’s arguments with respect to claim(s) 25 have been considered but are moot because the new ground of rejection does not rely on the reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.   While O’Keeffe et al. and Barnett, Jr. are applied above as secondary teaching references, they are not used for any teaching argued by Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                             


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636